EXHIBIT 10.1


SUBSCRIPTION AGREEMENT


Nevada Gold Holdings, Inc.
1265 Mesa Drive
Fernley, NV  89408


This Subscription Agreement (this “Agreement”) has been executed by the
subscriber set forth in the signature page attached hereto (the “Subscriber”) in
connection with the private placement offering (the “Offering”) of a minimum of
1,000,000 shares and a maximum of 1,600,000 shares (after giving effect to the
Stock Split described below) (the “Shares”) of common stock, par value $0.001
par value (“Common Stock”), of Nevada Gold Holdings, Inc. (f/k/a Nano Holdings
International, Inc.), a Delaware corporation (the “Company”), at a purchase
price of $0.25 per share.
 
Subsequent to the Closing (as defined below) of the Offering, the Company
intends to promptly effect an approximately 30.3:1 forward split of its Common
Stock in the form of a stock dividend (the “Stock Split”).  All share and per
share numbers in this Agreement assume effectuation of the Stock Split and as
such represent post-split numbers.  Certificates representing the Shares
purchased in the Offering will be delivered by the Company to the Subscriber
promptly after the effective of the Stock Split.
 
The Shares being subscribed for pursuant to this Agreement have not been
registered under the Securities Act of 1933, as amended (the “Securities
Act”).  The Offering is being made on a “best efforts” basis to “accredited
investors,” as defined in Regulation D under the Securities Act, and non-”U.S.
persons,” as defined in Regulation S under the Securities Act.  The Company
reserves the right, in its sole discretion and for any reason, to reject any
Subscriber’s subscription in whole or in part, or to allot less than the number
of Shares subscribed for.
 
The closing of the Offering (the “Closing,” and the date on which such Closing
occurs hereinafter referred to as the “Closing Date”) shall be at the offices of
Gottbetter & Partners, LLP, as escrow agent (the “Escrow Agent”), at 488 Madison
Avenue, New York, New York 10022 (or such other place as is mutually agreed to
by the Company).  The Company may conduct multiple closings for the sale of the
Shares until the termination of the Offering.  The Offering shall continue until
November 30, 2008, which date may be extended until December 15, 2008 by the
Company.
 
1.           Subscription.  The undersigned Subscriber hereby subscribes to
purchase the number of Shares set forth on the signature page attached hereto,
at an aggregate price as set forth on such signature page (the “Purchase
Price”), subject to the terms and conditions of this Agreement and on the basis
of the representations, warranties, covenants and agreements contained herein.
 
2.           Subscription Procedure.  To complete a subscription for the Shares,
the Subscriber must fully comply with the subscription procedure provided in
this Section on or before the Closing Date.
 
a.           Transaction Documents.  On or before the Closing Date, the
Subscriber shall review, complete and execute the Signature Page to this
Agreement and the Investor Certification, attached hereto as Appendix A
(collectively, the “Transaction Documents”), and deliver the Transaction
Documents to the Escrow Agent.  Executed documents may be delivered to the
Escrow Agent by facsimile or electronic mail (e-mail), if the Subscriber
delivers the original copies of the documents to the Escrow Agent as soon as
practicable thereafter.
 


 
 

--------------------------------------------------------------------------------

 


b.           Purchase Price.  Simultaneously with the delivery of the
Transaction Documents to the Escrow Agent as provided herein, and in any event
on or prior to the Closing Date, the Subscriber shall deliver to the Escrow
Agent the full Purchase Price by check or by wire transfer of immediately
available funds.
 
c.           Company Discretion.  The Subscriber understands and agrees that the
Company in its sole discretion reserves the right to accept or reject this or
any other subscription for Shares, in whole or in part, notwithstanding prior
receipt by the Subscriber of notice of acceptance of this subscription.  The
Company shall have no obligation hereunder until the Company shall execute and
deliver to the Subscriber an executed copy of this Agreement.  If this
subscription is rejected in whole, or the offering of Shares is terminated, all
funds received from the Subscriber will be returned without interest or offset,
and this Agreement shall thereafter be of no further force or effect.  If this
subscription is rejected in part, the funds for the rejected portion of this
subscription will be returned without interest or offset, and this Agreement
will continue in full force and effect to the extent this subscription was
accepted.
 
3.           Representations and Warranties of the Company.  The Company hereby
represents and warrants to the Subscriber the following:
 
a.           Organization and Qualification.  The Company is a corporation duly
organized and validly existing under the laws of the State of Delaware.  The
Company has all requisite power and authority to carry on its business as
currently conducted.  The Company is duly qualified to transact business in each
jurisdiction in which the failure to be so qualified would reasonably be
expected to have a material adverse effect on the Company’s business, properties
or financial condition (a “Material Adverse Effect”).
 
b.           Authorization.  As of the Closing, all action on the part of the
Company, its board of directors, officers and existing stockholders necessary
for the authorization, execution and delivery of this Agreement and the
performance of all obligations of the Company hereunder shall have been taken,
and this Agreement, assuming due execution by the parties hereto, will
constitute a valid and legally binding obligation of the Company, enforceable in
accordance with its terms, subject to: (i) judicial principles limiting the
availability of specific performance, injunctive relief, and other equitable
remedies and (ii) bankruptcy, insolvency, reorganization, moratorium or other
similar laws now or hereafter in effect generally relating to or affecting
creditors’ rights.


c.           Valid Issuance of the Common Stock.  The Shares of Common Stock,
when issued, sold and delivered in accordance with the terms of this Agreement
for the consideration expressed herein, shall be duly and validly issued, fully
paid and nonassessable, and will be free of restrictions on transfer directly or
indirectly created by the Company other than restrictions on transfer under this
Agreement and under applicable federal and state securities laws.




 
2

--------------------------------------------------------------------------------

 


d.           Governmental Consents.  No consent, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with, any federal, state or local governmental authority on the part of
the Company is required in connection with the offer, sale or issuance of the
Shares, except for the following: (i) the filing of such notices as may be
required under the Securities Act and (ii) the compliance with any applicable
state securities laws, which compliance will have occurred within the
appropriate time periods therefor.


e.           Litigation.  There are no actions, suits, proceedings or
investigations pending or, to the Company’s knowledge, threatened before any
court, administrative agency or other governmental body against the Company
which question the validity of this Agreement, or the right of the Company to
enter into it, or to consummate the transactions contemplated hereby, or which
would reasonably be expected to have a Material Adverse Effect.  The Company is
not a party or subject to, and none of its assets is bound by, the provisions of
any order, writ, injunction, judgment or decree of any court or government
agency or instrumentality which would reasonably be expected to have a Material
Adverse Effect.


f.           Compliance with Other Instruments.  The Company is not in violation
or default of any provision of its Certificate of Incorporation, each as in
effect immediately prior to the Closing, except for such failures as would not
reasonably be expected to have a Material Adverse Effect.  The Company is not in
violation or default of any provision of any material instrument, mortgage, deed
of trust, loan, contract, commitment, judgment, decree, order or obligation to
which it is a party or by which it or any of its properties or assets are bound
which would reasonably be expected to have a Material Adverse Effect.  To the
best of its knowledge, the Company is not in violation or default of any
provision of any federal, state or local statute, rule or governmental
regulation which would reasonably be expected to have a Material Adverse
Effect.  The execution, delivery and performance of and compliance with this
Agreement and the issuance and sale of the Shares, will not result in any such
violation, be in conflict with or constitute, with or without the passage of
time or giving of notice, a default under any such provision, require any
consent or waiver under any such provision (other than any consents or waivers
that have been obtained), or result in the creation of any mortgage, pledge,
lien, encumbrance or charge upon any of the properties or assets of the Company
pursuant to any such provision.


g.           Certain Registration Matters.  Assuming the accuracy of the
Subscriber’s representations and warranties set forth in this Agreement and the
Transaction Documents, and the representations and warranties made by all other
purchasers of Shares in the Offering, no registration under the Securities Act
is required for the offer and sale of the Shares by the Company to the
Subscriber hereunder.


h.           No General Solicitation.  Neither the Company nor any person acting
on behalf of the Company has offered or sold any of the Shares by any form of
general solicitation or general advertising (within the meaning of Regulation
D).




 
3

--------------------------------------------------------------------------------

 


4.           Representations and Warranties of the Subscriber.  The Subscriber
represents and warrants to the Company the following:
 
a.           The Subscriber, its advisers, if any, and designated
representatives, if any, have the knowledge and experience in financial and
business matters necessary to evaluate the merits and risks of its prospective
investment in the Company, and have carefully reviewed and understand the risks
of, and other considerations relating to, the purchase of Shares and the tax
consequences of the investment, and have the ability to bear the economic risks
of the investment.
 
b.           The Subscriber is acquiring the Shares for investment for its own
account and not with the view to, or for resale in connection with, any
distribution thereof.  The Subscriber understands and acknowledges that the
Shares have not been registered under the Securities Act or any state securities
laws, by reason of a specific exemption from the registration provisions of the
Securities Act and applicable state securities laws, which depends upon, among
other things, the bona fide nature of the investment intent of the Subscriber as
expressed herein.  The Subscriber further represents that it does not have any
contract, undertaking, agreement or arrangement with any person to sell,
transfer or grant participation to any third person with respect to any of the
Shares.
 
c.           The Subscriber understands that no public market now exists for the
Company’s Common Stock, and that there may never be an active public market for
the Shares of Common Stock sold in the Offering.
 
d.           The Subscriber, its advisers, if any, and designated
representatives, if any, have received and reviewed such information about the
Company as they have requested and have had an opportunity to discuss the
Company’s business, management and financial affairs with its management.  The
Subscriber understands that such discussions, as well as any written information
provided by the Company, were intended to describe the aspects of the Company’s
business and prospects which the Company believes to be material, but were not
necessarily a thorough or exhaustive description, and except as expressly set
forth in this Agreement, the Company makes no representation or warranty with
respect to the completeness of such information and makes no representation or
warranty of any kind with respect to any information provided by any entity
other than the Company.  Some of such information may include projections as to
the future performance of the Company, which projections may not be realized,
are based on assumptions which may not be correct and are subject to numerous
factors beyond the Company’s control.
 
e.           As of the Closing, all action on the part of Subscriber, and its
officers, directors and partners, if applicable, necessary for the
authorization, execution and delivery of this Agreement and the other
Transaction Documents and the performance of all obligations of the Subscriber
hereunder and thereunder shall have been taken, and this Agreement and the other
Transaction Documents, assuming due execution by the parties hereto and thereto,
constitute valid and legally binding obligations of the Subscriber, enforceable
in accordance with their respective terms, subject to: (i) judicial principles
limiting the availability of specific performance, injunctive relief, and other
equitable remedies and (ii) bankruptcy, insolvency, reorganization, moratorium
or other similar laws now or hereafter in effect generally relating to or
affecting creditors’ rights.
 


 
4

--------------------------------------------------------------------------------

 


f.           The Subscriber either (i) is an “accredited investor” as defined in
Rule 501 of Regulation D as promulgated by the Securities and Exchange
Commission under the Securities Act or (ii) is not a “U.S. Person” as defined in
Regulation S as promulgated by the Securities and Exchange Commission under the
Securities Act, and, in each case, shall submit to the Company such further
assurances of such status as may be reasonably requested by the Company.
 
g.           The Subscriber, if a non-U.S. Person, agrees that it is acquiring
the Shares in an offshore transaction pursuant to Regulation S and hereby
represents to the Company as follows:
 
(i)           The Subscriber is outside the United States when receiving and
executing this Subscription Agreement;
 
(ii)           The Subscriber has not acquired the Shares as a result of, and
will not itself engage in, any “directed selling efforts” (as defined in
Regulation S) in the United States in respect of the Shares which would include
any activities undertaken for the purpose of, or that could reasonably be
expected to have the effect of, conditioning the market in the United States for
the resale of the Shares; provided, however, that the Subscriber may sell or
otherwise dispose of the Shares pursuant to registration of the Shares under the
Securities Act and any applicable state and provincial securities laws or under
an exemption from such registration requirements and as otherwise provided
herein;
 
(iii)           The Subscriber understands and agrees that offers and sales of
any of the Shares prior to the expiration of a period of one year after the date
of transfer of the Shares under this Agreement (the “Distribution Compliance
Period”), shall only be made in compliance with the safe harbor provisions set
forth in Regulation S, pursuant to the registration provisions of the Securities
Act or an exemption therefrom, and that all offers and sales after the
Distribution Compliance Period shall be made only in compliance with the
registration provisions of the Securities Act or an exemption therefrom, and in
each case only in accordance with all applicable securities laws;
 
(iv)           The Subscriber understands and agrees not to engage in any
hedging transactions involving the Shares prior to the end of the Distribution
Compliance Period unless such transactions are in compliance with the Securities
Act; and
 
(v)           The Subscriber hereby represents that it has satisfied itself as
to the full observance of the laws of its jurisdiction in connection with any
invitation to subscribe for the Shares or any use of this Subscription
Agreement, including: (a) the legal requirements within its jurisdiction for the
purchase of the Shares; (b) any foreign exchange restrictions applicable to such
purchase; (c) any governmental or other consents that may need to be obtained;
and (d) the income tax and other tax consequences, if any, that may be relevant
to the purchase, holding, redemption, sale or transfer of the Shares. Such
Subscriber’s subscription and payment for, and its continued beneficial
ownership of the Shares, will not violate any applicable securities or other
laws of the Subscriber’s jurisdiction.
 


 
5

--------------------------------------------------------------------------------

 


h.           The Subscriber or its duly authorized representative realizes that
because of the inherently speculative nature of investments of the kind
contemplated by the Company, the Company’s investment results may be expected to
fluctuate from month to month and from period to period and will, generally,
involve a high degree of financial and market risk that can result in
substantial or, at times, even total losses.
 
i.           The Subscriber has adequate means of providing for its current and
anticipated financial needs and contingencies, is able to bear the economic risk
for an indefinite period of time and has no need for liquidity of the investment
in the Shares and could afford complete loss of such investment.
 
j.           The Subscriber is not subscribing for Shares as a result of or
subsequent to any advertisement, article, notice or other communication,
published in any newspaper, magazine or similar media or broadcast over
television, radio or the internet, or presented at any seminar or meeting, or
any solicitation of a subscription by a person not previously known to the
Subscriber in connection with investments in securities generally.
 
k.           All of the information that the Subscriber has heretofore furnished
or which is set forth herein is correct and complete as of the date of this
Agreement, and, if there should be any material change in such information prior
to the admission of the undersigned to the Company, the Subscriber will
immediately furnish revised or corrected information to the Company.
 
5.           “Piggyback” Registration Rights.
 
a.           Piggyback Registration.  If the Company shall determine to register
for sale for cash any of its Common Stock, for its own account or for the
account of others (other than the Subscriber), other than (i) a registration
relating solely to employee benefit plans or securities issued or issuable to
employees, consultants (to the extent the securities owned or to be owned by
such consultants could be registered on Form S-8) or any of their family members
(including a registration on Form S-8) or (ii) a registration relating solely to
a Securities Act Rule 145 transaction or a registration on Form S-4 in
connection with a merger, acquisition, divestiture, reorganization or similar
event, the Company shall promptly give to the Subscriber written notice thereof
(and in no event shall such notice be given less than 20 calendar days prior to
the filing of such registration statement), and shall include as a piggyback
registration (the “Piggyback Registration”) all of the Shares specified in a
written request delivered by the Subscriber to the Company within 10 calendar
days after receipt of such written notice from the Company. However, the Company
may, without the consent of the Subscriber, withdraw such registration statement
prior to its becoming effective if the Company or such other stockholders have
elected to abandon the proposal to register the securities proposed to be
registered thereby.
 
b.           Underwriting.  If a Piggyback Registration is for a registered
public offering that is to be made by an underwriting, the Company shall so
advise the Subscriber of the Shares eligible for inclusion in such registration
statement pursuant to Section 5(a).  In that event, the right of any Holder to
Piggyback Registration shall be conditioned upon such Holder’s participation in
such underwriting and the inclusion of such Holder’s Shares in the underwriting
to the extent provided herein. The Subscriber proposing to sell any of his
Shares through such underwriting shall (together with the Company and any other
stockholders of the Company selling their securities through such underwriting)
enter into an underwriting agreement in customary form with the underwriter
selected for such underwriting by the Company or the selling stockholders, as
applicable.  Notwithstanding any other provision of this Section, if the
underwriter or the Company determines that marketing factors require a
limitation on the number of shares of Common Stock or the amount of other
securities to be underwritten, the underwriter may exclude some or all Shares
from such registration and underwriting.  The Company shall so advise the
Subscriber (unless the Subscriber failed to timely elect to include his Shares
through such underwriting or has indicated to the Company his decision not to do
so), and indicate to such Subscriber the number of Shares that may be included
in the registration and underwriting, if any. The number of Shares to be
included in such registration and underwriting shall be allocated among all of
the subscribers in the Offering (the “Subscribers”) as follows:
 


 
6

--------------------------------------------------------------------------------

 


(i)          If the Piggyback Registration was initiated by the Company, the
number of shares that may be included in the registration and underwriting shall
be allocated first to the Company and then, subject to obligations and
commitments existing as of the date hereof, to all selling stockholders,
including the Subscribers, who have requested to sell in the registration on a
pro rata basis according to the number of shares requested to be included
therein; and
 
(ii)           If the Piggyback Registration was initiated by the exercise of
demand registration rights by a stockholder or stockholders of the Company
(other than the any of the Subscribers), then the number of shares that may be
included in the registration and underwriting shall be allocated first to such
selling stockholders who exercised such demand and then, subject to obligations
and commitments existing as of the date hereof, to all other selling
stockholders, including the Subscribers, who have requested to sell in the
registration on a pro rata basis according to the number of shares requested to
be included therein.
 


No Shares excluded from the underwriting by reason of the underwriter’s
marketing limitation shall be included in such registration. If the Subscriber
disapproves of the terms of any such underwriting, the Subscriber may elect to
withdraw such Subscriber’s Shares therefrom by delivering a written notice to
the Company and the underwriter.  The Shares so withdrawn from such underwriting
shall also be withdrawn from such registration; provided, however, that, if by
the withdrawal of such Shares, a greater number of Shares held by other
Subscribers may be included in such registration (up to the maximum of any
limitation imposed by the underwriters), then the Company shall offer to all
Subscribers who have included Shares in the registration the right to include
additional Shares pursuant to the terms and limitations set forth herein in the
same proportion used above in determining the underwriter limitation.
 
c.           Indemnification.
 


 
7

--------------------------------------------------------------------------------

 


(i)           In the event of the offer and sale of Shares under the Securities
Act, the Company shall, and hereby does, indemnify and hold harmless, to the
fullest extent permitted by law, each Subscriber, its directors, officers,
partners, each other person who participates as an underwriter in the offering
or sale of such securities, and each other person, if any, who controls or is
under common control with such Subscriber or any such underwriter within the
meaning of Section 15 of the Securities Act, against any losses, claims, damages
or liabilities, joint or several, and expenses to which the Subscriber or any
such director, officer, partner or underwriter or controlling person may become
subject under the Securities Act or otherwise, insofar as such losses, claims,
damages, liabilities or expenses (or actions or proceedings, whether commenced
or threatened, in respect thereof) arise out of or are based upon any untrue
statement of any material fact contained in any registration statement prepared
and filed by the Company under which Shares were registered under the Securities
Act, any preliminary prospectus, final prospectus or summary prospectus
contained therein, or any amendment or supplement thereto, or any omission to
state therein a material fact required to be stated or necessary to make the
statements therein in light of the circumstances in which they were made not
misleading, and the Company shall reimburse the Subscriber, and each such
director, officer, partner, underwriter and controlling person for any legal or
any other expenses reasonably incurred by them in connection with investigating,
defending or settling any such loss, claim, damage, liability, action or
proceeding; provided, that such indemnity agreement found in this Section
5(c)(i) shall in no event exceed the net proceeds from the sale of the Shares
received by the Company; and provided further, that the Company shall not be
liable in any such case (i) to the extent that any such loss, claim, damage,
liability (or action or proceeding in respect thereof) or expense arises out of
or is based upon an untrue statement in or omission from such registration
statement, any such preliminary prospectus, final prospectus, summary
prospectus, amendment or supplement in reliance upon and in conformity with
written information furnished to the Company for use in the preparation thereof
or (ii) if the person asserting any such loss, claim, damage, liability (or
action or proceeding in respect thereof) or expense who purchased the Shares
that are the subject thereof did not receive a copy of an amended preliminary
prospectus or the final prospectus (or the final prospectus as amended or
supplemented) at or prior to the written confirmation of the sale of such Shares
to such person because of the failure of such Subscriber or underwriter to so
provide such amended preliminary or final prospectus and the untrue statement or
omission of a material fact made in such preliminary prospectus was corrected in
the amended preliminary or final prospectus (or the final prospectus as amended
or supplemented). Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of the Subscribers, or any
such director, officer, partner, underwriter or controlling person and shall
survive the transfer of such shares by the Subscriber.
 
(ii)           As a condition to including Shares in any registration statement
filed pursuant to this Agreement, each Subscriber agrees to be bound by the
terms of this Section 5(c) and to indemnify and hold harmless, to the fullest
extent permitted by law, the Company, each of its directors, officers, partners,
legal counsel and accountants and each underwriter, if any, and each other
person, if any, who controls the Company within the meaning of Section 15 of the
Securities Act, against any losses, claims, damages or liabilities, joint or
several, to which the Company or any such director or officer or controlling
person may become subject under the Securities Act or otherwise, insofar as such
losses, claims, damages or liabilities (or actions or proceedings, whether
commenced or threatened, in respect thereof) that arises out of or is based upon
an untrue statement in or omission from such registration statement, any such
preliminary prospectus, final prospectus, summary prospectus, amendment or
supplement in reliance upon and in conformity with written information furnished
by the Subscriber for use in the preparation thereof, and such Subscriber shall
reimburse the Company, and such Subscribers, directors, officers, partners,
legal counsel and accountants, persons, underwriters, or control persons, each
such director, officer, and controlling person for any legal or other expenses
reasonably incurred by them in connection with investigating, defending, or
settling any such loss, claim, damage, liability, action or proceeding;
provided, however, that such indemnity agreement found in this Section 5(c)(ii)
shall in no event exceed the net proceeds received by such Subscriber as a
result of the sale of Shares pursuant to such registration statement, except in
the case of fraud or willful misconduct.  Such indemnity shall remain in full
force and effect, regardless of any investigation made by or on behalf of the
Company or any such director, officer or controlling person and shall survive
the transfer by any Subscriber of such shares.
 


 
8

--------------------------------------------------------------------------------

 


(iii)           Promptly after receipt by an indemnified party of notice of the
commencement of any action or proceeding involving a claim referred to in this
Section (including any governmental action), such indemnified party shall, if a
claim in respect thereof is to be made against an indemnifying party, give
written notice to the indemnifying party of the commencement of such action;
provided, that the failure of any indemnified party to give notice as provided
herein shall not relieve the indemnifying party of its obligations under this
Section, except to the extent that the indemnifying party is actually prejudiced
by such failure to give notice.  In case any such action is brought against an
indemnified party, unless in the reasonable judgment of counsel to such
indemnified party a conflict of interest between such indemnified and
indemnifying parties may exist or the indemnified party may have defenses not
available to the indemnifying party in respect of such claim, the indemnifying
party shall be entitled to participate in and to assume the defense thereof,
with counsel reasonably satisfactory to such indemnified party and, after notice
from the indemnifying party to such indemnified party of its election so to
assume the defense thereof, the indemnifying party shall not be liable to such
indemnified party for any legal or other expenses subsequently incurred by the
latter in connection with the defense thereof, unless in such indemnified
party’s reasonable judgment a conflict of interest between such indemnified and
indemnifying parties arises in respect of such claim after the assumption of the
defenses thereof or the indemnifying party fails to defend such claim in a
diligent manner, other than reasonable costs of investigation.  Neither an
indemnified nor an indemnifying party shall be liable for any settlement of any
action or proceeding effected without its consent.  No indemnifying party shall,
without the consent of the indemnified party, consent to entry of any judgment
or enter into any settlement, which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such indemnified party of a
release from all liability in respect of such claim or
litigation.  Notwithstanding anything to the contrary set forth herein, and
without limiting any of the rights set forth above, in any event any party shall
have the right to retain, at its own expense, counsel with respect to the
defense of a claim. Each indemnified party shall furnish such information
regarding itself or the claim in question as an indemnifying party may
reasonably request in writing and as shall be reasonably required in connection
with defense of such claim and litigation resulting therefrom.
 


 
9

--------------------------------------------------------------------------------

 


(iv)           If an indemnifying party does or is not permitted to assume the
defense of an action pursuant to Sections 5(c)(iii) or in the case of the
expense reimbursement obligation set forth in Sections 5(c)(i) and 5(c)(ii), the
indemnification required by Sections 5(c)(i) and 5(c)(ii) shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills received or expenses, losses, damages or
liabilities are incurred.
 
(v)           If the indemnification provided for in Section 5(c)(i) or 5(c)(ii)
is held by a court of competent jurisdiction to be unavailable to an indemnified
party with respect to any loss, liability, claim, damage or expense referred to
herein, the indemnifying party, in lieu of indemnifying such indemnified party
hereunder, shall contribute to the amount paid or payable by such indemnified
party as a result of such loss, liability, claim, damage or expense (i) in such
proportion as is appropriate to reflect the proportionate relative fault of the
indemnifying party on the one hand and the indemnified party on the other
(determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or omission relates to information supplied
by the indemnifying party or the indemnified party and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such untrue statement or omission), or (ii) if the allocation provided by clause
(i) above is not permitted by applicable law or provides a lesser sum to the
indemnified party than the amount hereinafter calculated, then in such
proportion as is appropriate to reflect not only the proportionate relative
fault of the indemnifying party and the indemnified party, but also the relative
benefits received by the indemnifying party on the one hand and the indemnified
party on the other, as well as any other relevant equitable considerations. No
indemnified party guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
indemnifying party who was not guilty of such fraudulent misrepresentation.
 
(vi)           Notwithstanding the foregoing, to the extent that the provisions
on indemnification and contribution contained in the underwriting agreement
entered into in connection with an underwritten public offering are in conflict
with the foregoing provisions, the provisions in the underwriting agreement
shall control.
 
(vii)           Other Indemnification.  Indemnification similar to that
specified in this Section (with appropriate modifications) shall be given by the
Company and each Subscriber of Shares with respect to any required registration
or other qualification of securities under any federal or state law or
regulation or governmental authority other than the Securities Act.
 
d.           Assignment of Rights.  No Subscriber may assign its rights under
this Section 5 to any party without the prior written consent of the Company;
provided, however, that any Subscriber may assign its rights under this Section
5without such consent to a Permitted Assignee as long as (i) such transfer or
assignment is effected in accordance with applicable securities laws; (ii) such
transferee or assignee agrees in writing to become subject to the terms of this
Agreement; and (iii) such subscriber notifies the Company in writing of such
transfer or assignment, stating the name and address of the transferee or
assignee and identifying the shares with respect to which such rights are being
transferred or assigned.
 


 
10

--------------------------------------------------------------------------------

 


For purposes of this Section 5(d), “Permitted Assignee” means (1) with respect
to a partnership, its partners or former partners in accordance with their
partnership interests, (2) with respect to a corporation, its stockholders in
accordance with their interest in the corporation, (3) with respect to a limited
liability company, its members or former members in accordance with their
interest in the limited liability company, (4) with respect to an individual
party, any family member (spouse, descendants or trust the beneficial interests
of which are owned by any of such individuals) of such party, (5) an entity that
is controlled by, controls, or is under common control with a transferor, or (6)
a party to this Agreement.
 
e.           Compliance.  The Subscriber covenants and agrees that such
Subscriber will comply with the prospectus delivery requirements of the
Securities Act as applicable to such Subscriber in connection with sales of
Shares pursuant to a registration statement required hereunder.
 
f.           Information by Subscriber.  The Subscriber covenants and agrees
that such Subscriber, if included in any registration, shall furnish to the
Company such information as the Company may reasonably request in writing
regarding such Subscriber and the distribution proposed by such Subscriber
including any selling shareholder questionnaire if requested by the Company.
 
6.           Transfer Restrictions.  The Subscriber acknowledges and agrees as
follows:
 
a.           The Shares have not been registered for sale under the Securities
Act, in reliance on the private offering exemption in Section 4(2) thereof; the
Company does not intend to register the Shares under the Securities Act at any
time in the future; and the undersigned will not be entitled to the benefits of
Rule 144 with respect to the Shares.
 
b.           The Subscriber understands that the certificates representing the
Shares, until such time as they have been registered under the Securities Act,
shall bear a restrictive legend in substantially the following form (and a
stop-transfer order may be placed against transfer of such certificates or other
instruments):


For U.S. Persons:


THESE SECURITIES HAVE BEEN ISSUED PURSUANT TO THE SECTION 4(2) EXEMPTION TO THE
REGISTRATION PROVISIONS UNDER THE SECURITIES ACT OF 1933, AS AMENDED.  THESE
SECURITIES CANNOT BE TRANSFERRED, OFFERED, OR SOLD UNLESS THE SECURITIES ARE
REGISTERED UNDER THE SECURITIES ACT OR AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT IS AVAILABLE AND IN EACH CASE ONLY IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE
WITH THE SECURITIES ACT.


 
For Non-U.S. Persons:

 
THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS (AS DEFINED IN REGULATION S) PURSUANT TO REGULATION S UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”).
ACCORDINGLY, NONE OF THE SECURITIES TO WHICH THIS CERTIFICATE RELATES HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT, OR ANY U.S. STATE SECURITIES LAWS, AND,
UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE UNITED STATES OR,
DIRECTLY OR INDIRECTLY, TO U.S. PERSONS EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN EACH CASE
ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE
WITH THE SECURITIES ACT.


 
11

--------------------------------------------------------------------------------

 


 
The legend(s) set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Shares upon which it is
stamped, if (a) such Shares are being sold pursuant to a registration statement
under the Securities Act, or (b) such holder delivers to the Company an opinion
of counsel, in a reasonably acceptable form, to the Company that a disposition
of the Shares is being made pursuant to an exemption from such registration.
 
c.           No governmental agency has passed upon the Shares or made any
finding or determination as to the wisdom of any investments therein.
 
d.           There are substantial restrictions on the transferability of the
shares of Common Stock, and if the Company decides to issue certificates
representing the shares of Common Stock, restrictive legends will be placed on
any such certificates.


7.           Indemnification.  The Subscriber agrees to indemnify and hold
harmless the Company and its respective officers, directors, employees, agents,
control persons and affiliates from and against all losses, liabilities, claims,
damages, costs, fees and expenses whatsoever (including, but not limited to, any
and all expenses incurred in investigating, preparing or defending against any
litigation commenced or threatened) based upon or arising out of any actual or
alleged false acknowledgment, representation or warranty, or misrepresentation
or omission to state a material fact, or breach by the Subscriber of any
covenant or agreement made by the Subscriber herein or in any other document
delivered in connection with this Agreement.
 
8.           Irrevocability; Binding Effect.  The Subscriber hereby acknowledges
and agrees that the subscription hereunder is irrevocable by the Subscriber,
except as required by applicable law, and that this Agreement shall survive the
death or disability of the Subscriber and shall be binding upon and inure to the
benefit of the parties and their heirs, executors, administrators, successors,
legal representatives and permitted assigns.  If the Subscriber is more than one
person, the obligations of the Subscriber hereunder shall be joint and several
and the agreements, representations, warranties and acknowledgments herein shall
be deemed to be made by and be binding upon each such person and such person’s
heirs, executors, administrators, successors, legal representatives and
permitted assigns.




 
12

--------------------------------------------------------------------------------

 


9.           Modification.  This Agreement shall not be modified or waived
except by an instrument in writing signed by the party against whom any such
modification or waiver is sought.
 
10.           Notices.  All notices or other communications which are required
or permitted under this Agreement shall be in writing and sufficient if
transmitted by hand delivery, by facsimile transmission, by registered or
certified mail, postage pre-paid, by electronic mail, or by nationally
recognized overnight carrier, to the persons at the addresses set forth below
(or at such other address as may be provided hereunder), and shall be deemed to
have been delivered (i) if transmitted by hand delivery, as of the date
delivered, (ii) if transmitted by facsimile or electronic mail, as of the date
so transmitted with an automated confirmation of delivery, (iii) if transmitted
by nationally recognized overnight carrier, as of the business day following the
date of delivery to the carrier, and (iv) if transmitted by registered or
certified mail, postage pre-paid, on the third business day following posting
with the U.S. Postal Service: (a) if to the Company, at the address set forth
above, or (b) if to the Subscriber, at the address set forth on the signature
page hereof (or, in either case, to such other address as the party shall have
furnished in writing in accordance with the provisions of this Section 10).


11.           Assignability.  This Agreement and the rights, interests and
obligations hereunder are not transferable or assignable by the Subscriber and
the transfer or assignment of the Shares shall be made only in accordance with
all applicable laws.


12.           Applicable Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York, without reference to the
principles thereof relating to the conflict of laws.
 
13.           Arbitration.  The parties agree to submit all controversies to
arbitration in accordance with the provisions set forth below and understand
that:


(a)           Arbitration is final and binding on the parties.


(b)           The parties are waiving their right to seek remedies in court,
including the right to a jury trial.


(c)           Pre-arbitration discovery is generally more limited and different
from court proceedings.


(d)           The arbitrator’s award is not required to include factual findings
or legal reasoning and any party’s right to appeal or to seek modification of
rulings by arbitrators is strictly limited.


(e)           The panel of arbitrators will typically include a minority of
arbitrators who were or are affiliated with the securities industry.


(f)           All controversies which may arise between the parties concerning
this Agreement shall be determined by arbitration pursuant to the rules then
pertaining to the Financial Industry Regulatory Authority in New York City, New
York.  Judgment on any award of any such arbitration may be entered in the
Supreme Court of the State of New York or in any other court having jurisdiction
of the person or persons against whom such award is rendered.  Any notice of
such arbitration or for the confirmation of any award in any arbitration shall
be sufficient if given in accordance with the provisions of this Agreement.  The
parties agree that the determination of the arbitrators shall be binding and
conclusive upon them.


 
13

--------------------------------------------------------------------------------

 




14.           Blue Sky Qualification.  The purchase of Shares under this
Agreement is expressly conditioned upon the exemption from qualification of the
offer and sale of the Shares from applicable federal and state securities
laws.  The Company shall not be required to qualify this transaction under the
securities laws of any jurisdiction and, should qualification be necessary, the
Company shall be released from any and all obligations to maintain its offer,
and may rescind any sale contracted, in the jurisdiction.


15.           Use of Pronouns.  All pronouns and any variations thereof used
herein shall be deemed to refer to the masculine, feminine, neuter, singular or
plural as the identity of the person or persons referred to may require.


16.           Confidentiality.  The Subscriber acknowledges and agrees that any
information or data the Subscriber has acquired from or about the Company, not
otherwise properly in the public domain, including, without limitation, the
business summary of the Company, was received in confidence.  The Subscriber
agrees not to divulge, communicate or disclose, except as may be required by law
or for the performance of this Agreement, or use to the detriment of the Company
or for the benefit of any other person, or misuse in any way, any confidential
information of the Company, including any scientific, technical, trade or
business secrets of the Company and any scientific, technical, trade or business
materials that are treated by the Company as confidential or proprietary,
including, but not limited to, ideas, discoveries, inventions, developments and
improvements belonging to the Company and confidential information obtained by
or given to the Company about or belonging to third parties.


17.           Miscellaneous.


(a)           This Agreement constitutes the entire agreement between the
Subscriber and the Company with respect to the subject matter hereof and
supersedes all prior oral or written agreements and understandings, if any,
relating to the subject matter hereof.  The terms and provisions of this
Agreement may be waived, or consent for the departure therefrom granted, only by
a written document executed by the party entitled to the benefits of such terms
or provisions.


(b)           The representations and warranties of the Company and the
Subscriber made in this Agreement shall survive the execution and delivery
hereof and delivery of the Shares.


(c)           Each of the parties hereto shall pay its own fees and expenses
(including the fees of any attorneys, accountants, appraisers or others engaged
by such party) in connection with this Agreement and the transactions
contemplated hereby, whether or not the transactions contemplated hereby are
consummated.




 
14

--------------------------------------------------------------------------------

 


(d)           This Agreement may be executed in one or more original or
facsimile counterparts, each of which shall be deemed an original, but all of
which shall together constitute one and the same instrument.


(e)           Each provision of this Agreement shall be considered separable
and, if for any reason any provision or provisions hereof are determined to be
invalid or contrary to applicable law, such invalidity or illegality shall not
impair the operation of or affect the remaining portions of this Agreement.


(f)           Paragraph titles are for descriptive purposes only and shall not
control or alter the meaning of this Agreement as set forth in the text.


(g)           The Subscriber understands and acknowledges that there may be
multiple Closings for the Offering.


(h)           The Subscriber hereby agrees to furnish the Company such other
information as the Company may request prior to the Closing with respect to its
subscription hereunder.


18.           Public Disclosure.  Neither the Subscriber nor any officer,
manager, director, member, partner, stockholder, employee, affiliate, affiliated
person or entity of the Subscriber shall make or issue any press releases or
otherwise make any public statements or make any disclosures to any third person
or entity with respect to the transactions contemplated herein and will not make
or issue any press releases or otherwise make any public statements of any
nature whatsoever with respect to the Company without the Company’s express
prior approval.  The Company has the right to withhold such approval in its sole
discretion.
 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 


 
15

--------------------------------------------------------------------------------

 


How to subscribe for Shares in the private offering of
Nevada Gold Holdings, Inc.:


1.
Date and Fill in the number of Shares being purchased and Complete and Sign the
Signature Page.



2.
Initial the Investor Certification page.



3.
Fax or email all forms and then send all signed original documents, along with a
check or wire transfer representing the exact dollar amount of the number of
Shares for subscription, to:



Gottbetter & Partners, LLP
488 Madison Avenue, 12th Floor
New York, NY  10022
Facsimile Number:  (212) 400-6901
Telephone Number:  (212) 400-6900
Attn:  Christopher A. Ryan
E-mail Address:  car@gottbetter.com


4.
Any check for the subscription of Shares should be made payable to the order of
“Gottbetter & Partners, LLP, Escrow Agent for Nevada Gold Holdings, Inc.”.



5.
If the funds are being sent by wire transfer to the Escrow Agent, please see the
following instructions:



Bank:
Citibank, N.A.
330 Madison Avenue, New York, New York
   
ABA Routing #:
021000089
   
Swift Code:
CITIUS33
   
Beneficiary:
Gottbetter & Partners, LLP, Attorney Trust Account
   
Account #:
49061322
   
Reference:
“Nevada Gold Holdings, Inc. – [insert Subscriber’s name]”
       

Gottbetter & Partners Accounting Contact:
Vincent DiPaola; telephone: (212) 400-6900; e-mail: vdp@gottbetter.com.
 
Thank you for your interest,



Nevada Gold Holdings, Inc.



 
 

--------------------------------------------------------------------------------

 


NEVADA GOLD HOLDINGS, INC.SIGNATURE PAGE TO
SUBSCRIPTION AGREEMENT


IN WITNESS WHEREOF, the Subscriber hereby executes this Subscription Agreement.
 
Dated:                                                      , 2008
  

SUBSCRIBER (individual)
 
SUBSCRIBER (entity)
     
     
 
     
Signature
 
Name of Entity
     
     
 
     
Print Name
 
Signature
           
     
 
Print Name:      
Signature (if Joint Tenants or Tenants in Common)
       
Title:
     
Address of Principal Residence:
 
Address of Executive Offices:
     
 
     
     
 
     
     
 
     
     
Social Security Number(s):
 
IRS Tax Identification Number:
     
 
     
     
Telephone Number:
 
Telephone Number:
     
 
          
     
Facsimile Number:
 
Facsimile Number:
     
 
     
     
E-mail Address:
 
E-mail Address:
     
 
     







    
X
$0.25
=
$
Number of Shares
 
Price per Share
 
Purchase Price
(post-Stock Split)
 
(post-Stock Split)
   



 
 

--------------------------------------------------------------------------------

 


NEVADA GOLD HOLDINGS, INC.
SIGNATURE PAGE TO
SUBSCRIPTION AGREEMENT


IN WITNESS WHEREOF, the Company has duly executed this Subscription Agreement.




Nevada Gold Holdings, Inc.




By:                    
Name: David Rector
Title:   Chief Executive Officer
 




 
 

--------------------------------------------------------------------------------

 


NEVADA GOLD HOLDINGS, INC.INVESTOR CERTIFICATION


For Individual Accredited Investors Only
(all Individual Accredited Investors must INITIAL where appropriate):


Initial _______
I have a net worth (including home, furnishings and automobiles) in excess of
$1,000,000 either individually or through aggregating my individual holdings and
those in which I have a joint, community property or other similar shared
ownership interest with my spouse.

Initial _______
I have had an annual gross income for the past two years of at least $200,000
(or $300,000 jointly with my spouse) and expect my income (or joint income, as
appropriate) to reach the same level in the current year.



  For Non-Individual Accredited Investors
  (all Non-Individual Accredited Investors must INITIAL where appropriate):


Initial _______
The investor certifies that it is a partnership, corporation, limited liability
company or business trust that is 100% owned by persons who meet at least one of
the criteria for Individual Investors set forth above.

Initial _______
The investor certifies that it is a partnership, corporation, limited liability
company or business trust that has total assets of at least $5 million and was
not formed for the purpose of investing in the Company.

Initial _______
The investor certifies that it is an employee benefit plan whose investment
decision is made by a plan fiduciary (as defined in ERISA §3(21)) that is a
bank, savings and loan association, insurance company or registered investment
adviser.

Initial _______
The investor certifies that it is an employee benefit plan whose total assets
exceed $5,000,000 as of the date of this Agreement.

Initial _______
The undersigned certifies that it is a self-directed employee benefit plan whose
investment decisions are made solely by persons who meet either of the criteria
for Individual Investors.

Initial _______
The investor certifies that it is a U.S. bank, U.S. savings and loan association
or other similar U.S. institution acting in its individual or fiduciary
capacity.

Initial _______
The undersigned certifies that it is a broker-dealer registered pursuant to §15
of the Securities Exchange Act of 1934.

Initial _______
The investor certifies that it is an organization described in §501(c)(3) of the
Internal Revenue Code with total assets exceeding $5,000,000 and not formed for
the specific purpose of investing in the Company.

Initial _______
The investor certifies that it is a trust with total assets of at least
$5,000,000, not formed for the specific purpose of investing in the Company, and
whose purchase is directed by a person with such knowledge and experience in
financial and business matters that he is capable of evaluating the merits and
risks of the prospective investment.

Initial _______
The investor certifies that it is a plan established and maintained by a state
or its political subdivisions, or any agency or instrumentality thereof, for the
benefit of its employees, and which has total assets in excess of $5,000,000.

Initial _______
The investor certifies that it is an insurance company as defined in §2(13) of
the Securities Act, or a registered investment company.



 
 

--------------------------------------------------------------------------------

 
 
Appendix A

  For Non-U.S. Person Investors
(all Investors who are not a U.S. Person must INITIAL this section):


Initial _______
The Investor is not a “U.S. Person” as defined in Regulation S; and specifically
the Purchaser is not:



 
A.
a natural person resident in the United States of America, including its
territories and possessions (“United States”);

 
B.
a partnership or corporation organized or incorporated under the laws of the
United States;

 
C.
an estate of which any executor or administrator is a U.S. Person;

 
D.
a trust of which any trustee is a U.S. Person;

 
E.
an agency or branch of a foreign entity located in the United States;

 
F.
a non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary for the benefit or account of a U.S. Person;

 
G.
a discretionary account or similar account (other than an estate or trust) held
by a dealer or other fiduciary organized, incorporated, or (if an individual)
resident in the United States; or

 
H.
a partnership or corporation: (i) organized or incorporated under the laws of
any foreign jurisdiction; and (ii) formed by a U.S. Person principally for the
purpose of investing in securities not registered under the Securities Act,
unless it is organized or incorporated, and owned, by accredited investors (as
defined in Rule 501(a) under the Act) who are not natural persons, estates or
trusts.



  And, in addition:


 
I.
the Purchaser was not offered the Units in the United States;

 
J.
at the time the buy-order for the Units was originated, the Purchaser was
outside the United States; and

 
K.
the Purchaser is purchasing the Units for its own account and not on behalf of
any U.S. Person (as defined in Regulation S) and a sale of the Units has not
been pre-arranged with a purchaser in the United States.





 
 

--------------------------------------------------------------------------------

 

